      Case 2:17-cr-00539 Document 36 Filed on 12/01/20 in TXSD Page 1 of 7
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                           UNITED STATES DISTRICT COURT                            December 02, 2020
                            SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                      §
 Plaintiff,                                    §
                                               §
       v.                                      §           CRIMINAL NO. 2:17-539
                                               §
VERNON SONSTENG,                               §
 Defendant.                                    §

                     SEALED MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Vernon Sonsteng’s Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (D.E. 31), to which the United States of America (the

“Government”) has responded (D.E. 33) and Defendant has replied (D.E. 34, 35).

I. BACKGROUND

       In July 2017, the Portland, Texas, Police Department stopped Defendant for a traffic

violation, at which time he was arrested for an outstanding parole warrant and his vehicle was

impounded. An inventory of the vehicle revealed numerous counterfeit Texas Driver Licenses

bearing the identifying information of identity theft victims with Defendant’s photograph. His

vehicle also contained numerous counterfeit checks, authentic stolen checks, computers, printers

and specialized materials suitable for creating false identity documents and counterfeit checks,

check-printing software, lists of bank account and routing numbers, a large quantity of stolen

mail, and 12 cellphones. Additional investigation determined that Defendant and a co-

conspirator would manufacture fraudulent driver licenses and other identification documents

using the stolen identities of others, which they would then use to pass counterfeit and stolen

checks drawn on the bank accounts of victims. Investigators identified more than $22,000.00




                                               1
       Case 2:17-cr-00539 Document 36 Filed on 12/01/20 in TXSD Page 2 of 7




worth of counterfeit or stolen checks passed using stolen identities by Defendant in the days

before his arrest.

        Defendant was charged in a five-count indictment alleging possession of more than five

false identification documents, manufacturing false identification documents, aggravated identity

theft, trafficking in counterfeit securities, and possession of stolen mail. He eventually pled

guilty to one count of knowingly possessing with the intent to use unlawfully or transfer

unlawfully five or more false identification documents and one count of aggravated identity

theft. He has served roughly 19 months (34%) of his 56-month sentence and has a projected

release date, after good time credit, of April 14, 2023. 1

        Defendant now moves the Court to reduce his sentence to time served and add a

condition of home confinement at the outset of his term of supervised release because his

underlying medical conditions (hypertension, chronic viral hepatitis C, and an unknown mass in

his neck) make him particularly vulnerable to severe illness or death should he contract COVID-

19 while in prison. Defendant submitted a written request for compassionate release with the

Warden at FCI Bastrop on May 8, 2020, but says he never received a response. See D.E. 31-7.

The Government opposes Defendant’s motion because: (1) his COVID-19 concerns do not

constitute extraordinary and compelling reasons under the compassionate-release statute; (2) he

has not shown that the Bureau of Prisons is incapable of managing the COVID-19 pandemic; and

(3) he is a public-safety risk.

II. LEGAL STANDARD

        The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

         1. Defendant has also petitioned the Bureau of Prisons for credit towards his federal sentence for the
roughly six months he spent in secondary federal custody from August 8, 2017, to February 1, 2018, and from April
10–20, 2018.


                                                       2
      Case 2:17-cr-00539 Document 36 Filed on 12/01/20 in TXSD Page 3 of 7




       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
           (1) in any case—
               (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—
                    (i) extraordinary and compelling reasons warrant such a reduction . .
                    . and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic
            lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of the
              aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and



                                                 3
      Case 2:17-cr-00539 Document 36 Filed on 12/01/20 in TXSD Page 4 of 7




            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the




                                                 4
      Case 2:17-cr-00539 Document 36 Filed on 12/01/20 in TXSD Page 5 of 7




offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 58 years old and has hypertension, chronic viral hepatitis C, and an

unknown mass in his neck. He maintains that his medical conditions, along with his age,

drastically increase the likelihood of complications were he to contract COVID-19 in prison,

which is more likely given his inability to practice social distancing. Defendant emphasizes that

he has had no disciplinary infractions while incarcerated and has taken several courses, including

a basic computer course and internet and Microsoft skills courses. See D.E. 31-4, 31-8. If

released, he will live with his wife.



                                                  5
       Case 2:17-cr-00539 Document 36 Filed on 12/01/20 in TXSD Page 6 of 7




        The Court is permitted to consider post-sentencing rehabilitation in determining whether

to grant an eligible defendant a sentence reduction; however, it is not authorized to grant a

reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app.

n.1(B)(iii). While Defendant might be at an increased risk for severe illness from COVID-19 due

to his hypertension and chronic viral hepatitis C, 2 the Court nonetheless finds that any potential

risk to Defendant’s health should he contract COVID-19 in prison is outweighed by the danger

to the community if he is released.

        As set forth supra, Defendant passed $22,000.00 worth of counterfeit or stolen checks

using stolen identities in the days before his arrest. Besides the individuals whose identities he

stole, each passed check also victimized the merchant who accepted the check. Moreover,

Defendant has an extensive criminal history spanning several decades, often reoffending while

still on parole or supervised release for a prior offense. In 1988, Defendant was convicted of

manufacturing a controlled substance and sentenced to 72 months in federal custody. In 1990, an

additional 18 months were added to his sentence after an escape conviction. In 1994, while still

on federal supervision, Defendant was convicted in state court of unauthorized use of a motor

vehicle by a repeat felony offender, felony criminal mischief, and possession of cocaine, for

which he received three concurrent 20-year sentences. He also was ordered to serve one year in

          2. According to the Centers for Disease Control and Prevention, “Currently, we have no information about
whether people with hepatitis B or hepatitis C are at increased risk for getting COVID-19 or having severe COVID-
19.”     CDC,     What     to    Know       About     Liver   Disease     and     COVID-19     (May    5,   2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html. However, older adults (age
65 and above) and people of any age who have certain underlying medical conditions are at higher risk for severe
illness from COVID-19. People with Certain Medical Conditions, CDC (Nov. 2, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html. People of
any age with the following conditions are at increased risk of severe illness from COVID-19: Cancer, Chronic
kidney disease; COPD (chronic obstructive pulmonary disease); Immunocompromised state from solid organ
transplant; Obesity; Severe Obesity; Serious heart conditions, such as heart failure, coronary artery disease, or
cardiomyopathies; Sickle cell disease; Smoking; and Type 2 diabetes mellitus. People with the following conditions
might be at an increased risk for severe illness from COVID-19: Asthma (moderate-to-severe); Cerebrovascular
disease; Cystic fibrosis; Hypertension; Immunocompromised state from blood or bone marrow transplant, immune
deficiencies, HIV, use of corticosteroids, or use of other immune weakening medicines; Neurologic conditions, such
as dementia; Liver disease; Overweight; Pregnancy; Pulmonary fibrosis; Thalassemia; and Type 1 diabetes mellitus.


                                                        6
      Case 2:17-cr-00539 Document 36 Filed on 12/01/20 in TXSD Page 7 of 7




custody after he was convicted of burglarizing a coin-operated machine. Defendant was released

from custody in November of 2000. In 2001, he was arrested for unauthorized use of a motor

vehicle and felony possession of a controlled substance. He was sentenced to 90 days’ custody

on the drug charge and 2 years for the stolen vehicle. In 2007, Defendant served 60 days after

providing false information about his identity to police. In 2009, he was convicted of

burglarizing another coin operated machine, for which he served 90 days’ confinement. In 2011,

he was sentenced to five months’ incarceration for burglarizing coin operated machines. In 2012,

he received a probated sentence for a felony criminal mischief conviction, but probation was

later revoked and he served 18 months in custody. In 2015, Defendant was sentenced to four

years in state custody for being a felon in possession of a firearm. He was still on parole for the

firearm charge when he was arrested in March of 2017 in the current case.

       The Court further finds that the § 3553(a) factors, as considered in the specific context of

the facts of Defendant’s case, do not warrant a reduction in his sentence. Specifically, releasing

him after he has served only a third of his sentence would not reflect the seriousness of the

offense, promote respect for the law, or provide just punishment for the offense, nor would it

deter criminal conduct or protect the public from further crimes.

IV. CONCLUSION

       For the reasons set forth above, Defendant’s Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (D.E. 31) is DENIED.

       It is so ORDERED this 1st day of December, 2020.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                  SENIOR U.S. DISTRICT JUDGE



                                                7
